Title: From Thomas Jefferson to James Sullivan, 9 February 1797
From: Jefferson, Thomas
To: Sullivan, James


                    
                        Dear Sir
                        Monticello Feb. 9. 1797
                    
                    I have many acknolegements to make for the friendly [anxiety you are pleased] to express in your letter of Jan. 12. for my undertaking the office to which I have been elected. The idea that I would accept the office of President, but not that of Vice President of the US. had not it’s origin with me. I never thought of questioning the free exercise of the right of my fellow citizens to marshall those whom they call into their service according to their fitnesses; nor ever presumed that they were not the best judges of these. Had I indulged a wish in what manner they should dispose of me, it would precisely have coincided with what they have done. Neither the splendor, nor the power, nor the difficulties, nor the fame, or defamation as may happen, attached to the first magistracy have any attractions for me. The helm of a free government is always arduous, and never was ours more so than at a moment when two friendly people are like to be committed in war by the ill temper of their administrations. I am so much attached to my domestic situation that I would not have wished to leave it at all. However if I am to be called from it, the shortest absences, and most tranquil station suit me best. I value highly indeed the part my fellow citizens gave me in their late vote, as an evidence of their esteem, and I am happy in the information you are so kind as to give that many in the Eastern quarter entertain the same sentiment. Where a constitution, like ours, wears a mixed aspect of monarchy and republicanism, it’s citizens will naturally divide into two classes of sentiment, according as their tone of body or mind, their habits, connections, and callings induce them to wish to strengthen either the monarchical or the republican features of the constitution. Some will consider it as an elective monarchy which had better be made hereditary, and therefore endeavor to lead towards that all the forms and principles of it’s administration. Others will [view it] as an energetic republic, turning in all it’s points on the pivot of free and frequent elect[ions]. The great body of our native citizens are unquestionably of the republican sentiment. Foreign education, and foreign connections of interest have produced some exceptions in every part of the Union, North and South, and perhaps [other circumstances] in your quarter better known to you, may have thrown into the scale of exceptions a greater number of the rich. Still, there I believe, and here I am sure, the great mass is republican. Nor do any of the forms in which the public disposition has been pronounced in the last half dozen years evince the contrary. All of them, when traced to their true  source, have only been evidences of the preponderant popularity of a particular great character. That influence once withdrawn and our countrymen left to the operation of their own unbiassed good sense, I have no doubt we shall see a pretty rapid return of general harmony, and our citizens moving in phalanx in the paths of regular liberty, order, and a sacro-sanct adherence to the constitution. Thus I think it will be if war with France can be avoided. But if that untoward event comes athwart us in our present point of deviation, nobody I believe can foresee into what port it will drive us.
                    I am always glad of an opportunity of enquiring after my most antient and respected friend Mr. Samuel Adams. His principles, founded on the [immoveable basis] of equal right and reason, have continued pure and unchanged. Permit me to place here my sincere veneration for him and wishes for his health and happiness, and to assure yourself of the sentiments of esteem and respect with which I am Dear Sir Your most obedt & most humble servt.
                    
                        Th: Jefferson
                    
                